Citation Nr: 9911831	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial rating assigned for the 
veteran's service-connected residuals of wound of the left 
arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from April 1943 to July 
1945.

This case was previously before the Board in October 1996 
from an appeal of a February 1994 rating decision that denied 
the veteran's claim of service connection for a residual 
wound of the left arm.  The appeal was perfected by the 
veteran's filing of a Notice of Disagreement in April 1994, 
the RO's issuance of a Statement of the Case in May 1994, and 
the veteran's filing of a Substantive Appeal in June 1994.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The Board 
remanded this matter to the RO in October 1996 for additional 
development.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Although the instructions in this 
remand should be carried out in a logical chronological 
sequence, no instruction in this remand may be given a lower 
order of priority in terms of the necessity of carrying out 
the instruction completely.

Following the completion of the development that had been 
sought by the Board in October 1996, the RO issued a decision 
in July 1997 granting the veteran's claim of service 
connection for a residual wound of the left arm and assigning  
a noncompensable evaluation.  

The RO's award of service connection in July 1997 consists of 
a full award of benefits on the appeal that had been 
initiated by the veteran's April 1994 Notice of Disagreement.  
Thus, this appeal is no longer is appellate status.  Grantham 
v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As such, the 
RO's issuance of a Supplemental Statement of the Case (SSOC) 
in July 1997 on the issue of "[s]ervice connection for 
residual wound, left arm," was not in conformance with the 
full award of benefits that it granted in July 1997. 

In reviewing the July 1997 SSOC, it appears that the RO acted 
on the assumption that the veteran's 1994 notice of 
disagreement of the denial of service connection for a 
residual wound of the left arm also conferred jurisdiction of 
the issue of an increased evaluation since the SSOC contains 
the law and regulations for rating disabilities under VA's 
rating schedule.  However, in Grantham v. Brown, 114 F.3d 
1156, 1158 (Fed. Cir. 1997), the Federal Circuit determined 
that an appeal of the RO's denial of service connection never 
reached the "down-stream" question concerning compensation 
level and that, therefore, such an appeal for service 
connection could only concern the question of service 
connection.  Similarly, in the instant case, the veteran's 
appeal in 1994 of the RO's denial of service connection for a 
residual wound of the left arm can only concern the service 
connection question and not the question of a compensation 
level.  Id  

With this being said, it appears that the veteran did 
subsequently initiate an appeal with respect to an increased 
rating claim by filing a Notice of Disagreement to the RO's 
July 1997 assignment of a noncompensable evaluation for his 
service-connected left arm disability.  

A Notice of Disagreement is defined by regulation as "[a] 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result"; "the notice of disagreement must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review".  
38 C.F.R. § 20.201; see also Fenderson v. West, 12 Vet. App. 
119, 128 (1999).  In this regard, the veteran submitted the 
following statement, which was received by the RO on July 25, 
1997:

Please refer to your letter of July 16, 
1997 which included a supplemental 
statement of the case.  I feel that I 
have stated my case as completely as I 
know how at this time, and you may 
forward my appeal to the Board of 
Veterans' Appeals without waiting for the 
60 day period to expire.

In light of the confusing nature of the July 1997 
supplemental statement of the case, and resolving all doubt 
in this matter in the veteran's favor, the above noted 
statement will serve as a Notice of Disagreement with the 
RO's July 1997 assignment of a noncompensable evaluation for 
service-connected residual wound of the left arm.  See 
38 U.S.C.A. § 5107(b).  Consequently, since a timely Notice 
of Disagreement has been filed with respect to this claim, 
the matter must be remanded to the RO for appropriate 
procedural compliance, specifically the issuance of a 
statement of the case.  As has recently been held by the 
Court, this case involves an initial rating, it is not an 
increased rating case.  (The distinction between an increased 
rating and an initial rating is explained by the Court in 
Fenderson at 132.)

It should also be noted that the claims folder is devoid of 
pages one and two of the RO's July 15, 1997 rating decision 
that assigned the veteran a 0 percent evaluation for his 
service-connected residual wound of the left arm.  As such, 
the RO should locate these missing pages and place them in 
the claims folder. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should locate pages one and 
two of its July 15, 1997, decision that 
granted the veteran's claim of service 
connection for a residual wound of the 
left arm and assigned a noncompensable 
evaluation and place them in the claims 
folder.

2.  Thereafter, the RO should issue the 
veteran and his representative a 
Statement of the Case regarding the 
veteran's disagreement with the July 1997 
assignment of a 0 percent evaluation for 
his service connected residual wound of 
the left arm, following the provisions of 
38 C.F.R. § 19.29.  In preparing the 
Statement of the Casse, the RO must take 
into account the requirements applicable 
in an initial rating case, as explained 
in Fenderson v. West, 12 Vet.App. 119 
(1999).

In the event that the veteran or his representative submits a 
timely Substantive Appeal on the issue of an increased 
(compensable) evaluation for service connected residual wound 
of the left arm, the claims folder should be returned to this 
Board for further appellate review, if in order.  No action 
is required of the veteran until he receives further notice.  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









